MEMORANDUM **
Richard T. and Charlotte Broderick appeal pro se the district court’s summary *930judgment which dismissed their complaint seeking to set aside the decision of the Internal Revenue Service Appeals Office which authorized collection of a penalty imposed under 26 U.S.C. § 6702 for filing frivolous tax returns in 1996, 1997 and 1998. The district court correctly determined that no genuine issues of material fact existed regarding the frivolous nature of the Brodericks’ challenge to the penalty. 26 U.S.C. § 61(a); Olson v. United States, 760 F.2d 1003 (9th Cir.1985); Wilcox v. Commissioner of Internal Revenue, 848 F.2d 1007,1008 (9th Cir.1988).
As the district court held, the Internal Revenue Service complied with the procedures for administrative collection of taxes in 26 U.S.C. § 6330, and the Brodericks’ arguments to the contrary were totally meritless. The district court did not abuse its discretion in its evidentiary rulings on the Brodericks’ requests to strike the declaration of an IRS employee and attached exhibits. Fed.R.Civ.P. 56(e); Fed.R.Evid. 803(6) and 801(d)(2).
The district court correctly denied the Brodericks’ motion to amend the complaint to add a challenge to the underlying income tax assessment, because amendment would have been futile since the Tax Court has exclusive jurisdiction over challenges to income tax assessments. 26 C.F.R. § 601.102(b)(l)(I).
Accordingly, the district court is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.